DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 05/10/2022.
In the instant Amendment, claims 1-2, 8-9, and 15-16 have been amended; and claims 1, 8, and 15 are independent claims.  Claims 1-20 have been examined and are pending.  This Action is made FINAL.

Response to Arguments
Applicants’ arguments in the instant Amendment, filed on 05/10/2022, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicant’s arguments: “Neither Lim or Berg teach or suggest reviving a migration key from a backup storage associated with a previously paired companion device.” 
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Berg discloses receiving a migration key from a backup storage associated with a previously paired companion device (Berg: ¶0044 the link key 125 may be communicated to the connectivity application 116 by, for example, link logic 118. The link logic 118 may retrieves the link key 125 (and other information for establishing and using the link to the second computing device 20) from the pairing information store 120). More specifically, Berg discloses on computing device 10, the pairing system 100 identifies non-secure identification information from the second computing device 20. This information can include, for example, (under the Bluetooth protocol) the location 127 and the name of the second device 20. Additionally, pairing system 100 generates a unique and secure link key 125 for the second computing device. Both types of information is then stored and used for subsequent pairing to the second computing device 20. The information may be stored in the pairing information data store 120 [0032] and once the link key 125 (as well as other information provided from exchange of credential information 121, 123) is established on the first computing device 10 (for use in communicating with the second computing device 20), the information is stored in the data store 120 for subsequent use (note data may alternatively be transaction bound or transient). In one embodiment, the devices are paired using the link key 125 (in other information established by the credential information) when the two devices are in range of one another on the medium of the local communication port 117 [0039]. Therefore as the metes and bounds of the limitation of been met as noted above; the examiner finds this argument not persuasive.

Applicant’s arguments: “Neither Lim or Berg teach or suggest determining, using the migration key from the wearable device.” 
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Lim discloses determining, using the migration key from the wearable device, that the wearable device is associated with the migration key (Lim: ¶0328 after checking the random code transmitted through a write request message, the second device 400 transmits a write response message to the first device 300; ¶0329 the second device 300 outputs information corresponding (or mapped to) the random code obtained from the first device 300, S9060). More specifically, Lim discloses the first device 300, which has generated a random code through information input from the user, performs a random code exchange procedure to transmit the generated random code to the second device 400 [0324], if the output unit of the second device 400 is an LED, the first device 300 generates a random code corresponding to the information that may be displayed through the LED by using the information obtained from the user and transmits the generated random code to the second device 400 [0327] and for example, in case the second device 400 is equipped with an LED [] and the information corresponding to the random code transmitted from the first device 300 indicates one blink of the LED, the second device 400 blinks the LED once [0330]. Therefore as the metes and bounds of the limitation of been met as noted above; the examiner finds this argument not persuasive.

Applicant’s arguments: “Neither Lim or Berg teach or suggest migrating irrespective of a connectivity state of the previously paired companion device.” 
The new reference Kalechstain et al. (US 10565648) used to address limitation migrating irrespective of a connectivity state of the previously paired companion device (Kalechstain: col. 5 lines 9-13 if the user acquires a new mobile device, the user may de-synchronize the smart watch from the former mobile device, download the mobile application to the new mobile device, and synchronize the smart watch with the new mobile device).

The amended claims 1, 8 and 15 have been addressed in rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over LIM et al., (“Lim,” US 2017 /0339128) in view of Berg et al. (“Berg,” US 2012/0042087) and Kalechstain et al. (US 10565648).

Regarding claim 1: Lim discloses a non-transitory machine-readable medium storing instructions which, when executed by one or more processors of a newly pairable companion device, cause the newly pairable companion device to perform operations to pair the newly pairable companion device to a wearable device, the operations comprising:
receiving a migration key, the migration key indicative of a previously established validation of trust for a pairing between the wearable device and a previously paired companion device (Lim: ¶0311 a first device 300 and a second device 400 [i.e., wearable device] discover each other through the discovery procedure [] and stay in a pairing mode for conducting authentication; ¶0314 the first 300 and the second device 400 may obtain capability information of counterpart devices through the link layer connection established before conducting an authentication procedure (pairing exchange feature procedure); ¶0322 the first device generates a random code [i.e., migration key] for authentication; ¶0324 the first device 300 [] performs a random code exchange procedure to transmit the generated random code to the second device 400);
determining, using the migration key from the wearable device, that the wearable device is associated with the migration key (Lim: ¶0328 after checking the random code transmitted through a write request message, the second device 400 transmits a write response message to the first device 300; ¶0329 the second device 300 outputs information corresponding (or mapped to) the random code obtained from the first device 300, S9060).
Lim does not explicitly disclose a migration key from a backup storage associated with a previously paired companion device and in response to determining that the wearable device is associated with the migration key, migrating the pairing of the wearable device from the previously paired companion device to the newly pairable companion device, wherein migrating the pairing of the wearable device includes moving settings and pairing data of the wearable device to the newly pairable companion device. 
However, Berg discloses a migration key from a backup storage associated with a previously paired companion device (Berg: ¶0044 the link key 125 may be communicated to the connectivity application 116 by, for example, link logic 118. The link logic 118 may retrieves the link key 125 (and other information for establishing and using the link to the second computing device 20) from the pairing information store 120); and
in response to determining that the wearable device is associated with the migration key, migrating the pairing of the wearable device from the previously paired companion device to the newly pairable companion device, wherein migrating the pairing of the wearable device includes moving settings and pairing data of the wearable device to the newly pairable companion device (Berg: ¶0040 when the two devices are paired, the computing device 10 can enter into a data sharing mode with the second computing device in order to send and/or receive data; ¶0046 when pairing occurs, the communications between the devices may be bi-directional; ¶0035 the pairing service 110 includes link logic 118 [...] the link logic 118 receives credential information 121 that is transmitted from the second device 20. The credential information 121 includes (i) name 127 of the second device, (ii) location 129 of the second device).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Berg with the system/method of Lim to include migrating the pairing of the wearable device includes moving settings and pairing data of the wearable device to the newly pairable companion.
One would have been motivated to enable devices to establish a secure and persistent pairing with one another across a wireless, radio-frequency communication medium, using credential information that is exchanged (Berg: ¶0020).
Lim in view of Berg does not explicitly discloses irrespective of a connectivity state of the previously paired companion device.
However, Kalechstain discloses irrespective of a connectivity state of the previously paired companion device (Kalechstain: col. 5 lines 9-13 if the user acquires a new mobile device, the user may de-synchronize the smart watch from the former mobile device, download the mobile application to the new mobile device, and synchronize the smart watch with the new mobile device).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kalechstain with the system/method of Lim and Berg to include irrespective of a connectivity state of the previously paired companion device.
One would have been motivated to synchronizing the wearable computing device with the mobile computing device (Kalechstain: col. 2 lines 19-20).

Regarding claim 2: Lim in view of Berg and Kalechstain discloses the non-transitory machine-readable medium as in claim 1.
Lim further discloses automatically validating a trust relationship between the newly pairable companion device and the wearable device using the migration key (Lim: ¶0367 device 1 transmits the generated random code to the device 2 and establishes a connection by performing the authentication procedure).
Berg further discloses the validation based on a prior validation performed between the wearable device and the previously paired companion device (Berg: ¶0044 the pairing information data store 120 maintains a list of known devices 131 (e.g. devices that have previously been paired with computing device 10)).
The motivation is the same that of claim 1 above.

Regarding claim 15: Lim discloses a data processing system comprising:
a memory controller coupled to one or more memories to store data (Lim: fig. 2);
a radio controller coupled to a radio transceiver (Lim: fig. 2); and
one or more application processors coupled to the memory controller and the radio controller (Lim: fig. 2), the one or more application processors executing an operating system and one or more applications on the data processing system, which is associated with a newly pairable companion device (Lim: ¶0079 the communication units 118 and 127 may include a baseband circuit for processing a wireless signal. When an embodiment is implemented by software, the aforementioned technique may be implemented as a module (process, function, etc.) performing the aforementioned function. The module may be stored in a memory unit and may be executed by a processor), the one or more application processors configured to:
receive a migration key, the migration key indicative of a previously established validation of trust for a pairing between the wearable device and a previously paired companion device (Lim: ¶0311 a first device 300 and a second device 400 discover each other through the discovery procedure [] and stay in a pairing mode for conducting authentication; ¶0314 the first 300 and the second device 400 may obtain capability information of counterpart devices through the link layer connection established before conducting an authentication procedure (pairing exchange feature procedure); ¶0322 the first device generates a random code [i.e., migration key] for authentication; ¶0324 the first device 300 [] performs a random code exchange procedure to transmit the generated random code to the second device 400);
detect, using the migration key as receivable from the wearable, if a wearable is associated with the migration key (Lim: ¶0328 after checking the random code transmitted through a write request message, the second device 400 transmits a write response message to the first device 300; ¶0329 the second device 300 outputs information corresponding (or mapped to) the random code obtained from the first device 300, S9060).
Lim does not explicitly disclose receive a migration key from a backup storage of a previously paired companion device and after detection that the wearable device is associated with the migration key, migrate a pairing of the wearable to the newly pairable companion device that is associated with the data processing system by moving settings and pairings of the wearable to the data processing system, the migration in response to detection that the wearable is associated with the migration key.
However, Berg discloses receive a migration key from a backup storage of a previously paired companion device (Berg: ¶0044 the link key 125 may be communicated to the connectivity application 116 by, for example, link logic 118. The link logic 118 may retrieves the link key 125 (and other information for establishing and using the link to the second computing device 20) from the pairing information store 120); and
after detection that the wearable device is associated with the migration key, migrate a pairing of the wearable to the newly pairable companion device that is associated with the data processing system by moving settings and pairings of the wearable to the data processing system, the migration in response to detection that the wearable is associated with the migration key (Berg: ¶0040 when the two devices are paired, the computing device 10 can enter into a data sharing mode with the second computing device in order to send and/or receive data; ¶0046 when pairing occurs, the communications between the devices may be bi-directional; ¶0035 the pairing service 110 includes link logic 118 [...] the link logic 118 receives credential information 121 that is transmitted from the second device 20. The credential information 121 includes (i) name 127 of the second device, (ii) location 129 of the second device).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Berg with the system/method of Lim to include migrate a pairing of the wearable to the newly pairable companion device that is associated with the data processing system by moving settings and pairings of the wearable to the data processing system.
One would have been motivated to enable devices to establish a secure and persistent pairing with one another across a wireless, radio-frequency communication medium, using credential information that is exchanged (Berg: ¶0020).
Lim in view of Berg does not explicitly discloses irrespective of a connectivity state of the previously paired companion device.
However, Kalechstain discloses irrespective of a connectivity state of the previously paired companion device (Kalechstain: col. 5 lines 9-13 if the user acquires a new mobile device, the user may de-synchronize the smart watch from the former mobile device, download the mobile application to the new mobile device, and synchronize the smart watch with the new mobile device).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kalechstain with the system/method of Lim and Berg to include irrespective of a connectivity state of the previously paired companion device.
One would have been motivated to synchronizing the wearable computing device with the mobile computing device (Kalechstain: col. 2 lines 19-20).

Regarding claim 16: Claim 16 is similar in scope to claim 2, and is therefore rejected under similar rationale.  

Regarding claim 17: Lim in view of Berg and Kalechstain discloses the data processing system of claim 15.
Berg further discloses detect if one or more additional wearables are associated with the migration key (Berg: ¶0056 one or both devices may employ sensors (e.g. optical, acoustic) to detect the presence of the other computing device (224) [...] an inductive signal interface such as described with FIG. 1 may be used to determine either proximity or contact. When such proximity/contact is made, one or both devices 10, 20 uses the link key 125 to establish a connection), and
migrate the one or more additional wearables to the data processing system by moving settings and pairings of the one or more additional wearables to the data processing system without additional validation of the one or more additional wearables (Berg: ¶0040 when the two devices are paired, the computing device 10 can enter into a data sharing mode with the second computing device in order to send and/or receive data; ¶0035 the pairing service 110 includes link logic 118 [...] the link logic 118 receives credential information 121 that is transmitted from the second device 20).
The motivation is the same that of claim 15 above.

Claims 3-5 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over LIM et al., (“Lim,” US 2017 /0339128) in view of Berg et al. (“Berg,” US 2012/0042087), Kalechstain et al. (US 10565648) and Johnson (US 2017/009142).

Regarding claim 3: Lim in view of Berg and Kalechstain discloses the non-transitory machine-readable medium as in claim 1.
Berg further discloses detecting if one or more additional wearable devices are associated with the migration key (Berg: ¶0056 detect the presence of the other computing device (224)); and
 43migrating pairings for the one or more additional wearable devices to the newly pairable companion device by moving settings and pairings of the one or more additional wearable devices to the newly pairable companion device (Berg: ¶0040 when the two devices are paired, the computing device 10 can enter into a data sharing mode with the second computing device in order to send and/or receive data; ¶0035 the pairing service 110 includes link logic 118 [...] the link logic 118 receives credential information 121 that is transmitted from the second device 20).
The motivation is the same that of claim 15 above.
Lim in view of Berg and Kalechstain does not explicitly disclose wherein migrating the pairings for wearable device or one or more additional wearable devices to the newly pairable companion device is performed on an encrypted communication channel, the encrypted communication channel encrypted using at least the migration key.
However, Johnson discloses wherein migrating the pairings for wearable device or one or more additional wearable devices to the electronic device is performed on an encrypted communication channel, the encrypted communication channel encrypted using at least the migration key (Johnson: ¶0044 the pairing operation involves an exchange of information (e.g. encryption handshake), at least some of which is stored on the device (e.g. encrypted passkey) so as to establish a link that pre-authenticate subsequent communications by accessing the passkey).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Johnson with the system/method of Lim, Berg and Kalechstain to include wherein migrating the pairings for wearable device or one or more additional wearable devices to the electronic device is performed on an encrypted communication channel.
One would have been motivated to adapt a wireless communication unit for pairing and local communication with multiple companion computing devices (Johnson: ¶0007).

Regarding claim 4: Lim in view of Berg, Kalechstain and Johnson discloses the non-transitory machine-readable medium as in claim 3.
Berg further discloses receiving an identification (ID) key of the wearable device or the one or more additional wearable devices (Berg: ¶0044 the pairing information data store 120 [...] device types and/or resources available on known devices); and
detecting the wearable device or the one or more additional wearable devices when advertising using the ID key, wherein receiving the ID key includes receiving the ID key from a keychain or a backup of a previously paired companion device from secured storage (Berg: ¶0056 one or both devices may employ sensors (e.g. optical, acoustic) to detect the presence of the other computing device (224); ¶0044 the link key 125 may be communicated to the connectivity application 116 by, for example, link logic 118. The link logic 118 may retrieves the link key 125 (and other information for establishing and using the link to the second computing device 20) from the pairing information store 120).
The motivation is the same that of claim 1 above.

Regarding claim 5: Lim in view of Berg, Kalechstain and Johnson discloses the non-transitory machine-readable medium as in claim 4.
Berg further discloses restoring a backup of the previously paired companion device to the newly pairable companion device, the backup including the migration key (Berg: ¶0044 the link key 125 may be communicated to the connectivity application 116 by, for example, link logic 118. The link logic 118 may retrieves the link key 125 (and other information for establishing and using the link to the second computing device 20) from the pairing information store 120. The pairing information data store 120 maintains a list of known devices 131 (e.g. devices that have previously been paired with computing device 10)).
The motivation is the same that of claim 1 above.

Regarding claim 18: Lim in view of Berg and Kalechstain discloses the data processing system of claim 17.
Lim in view of Berg and Kalechstain does not explicitly disclose wherein the one or more application processors are further configured to migrate the wearable or one or more additional wearables to the data processing system on an encrypted communication channel, the encrypted communication channel encrypted using at least the migration key.
However, Johnson discloses wherein the one or more application processors are further configured to migrate the wearable or one or more additional wearables to the data processing system on an encrypted communication channel, the encrypted communication channel encrypted using at least the migration key (Johnson: ¶0044 the pairing operation involves an exchange of information (e.g. encryption handshake), at least some of which is stored on the device (e.g. encrypted passkey) so as to establish a link that pre-authenticate subsequent communications by accessing the passkey).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Johnson with the system/method of Lim, Berg and Kalechstain to include wherein migrating the pairings for wearable device or one or more additional wearable devices to the electronic device is performed on an encrypted communication channel.
One would have been motivated to adapt a wireless communication unit for pairing and local communication with multiple companion computing devices (Johnson: ¶0007).

Regarding claims 19-20: Claims 19-20 are similar in scope to claims 4-5, respectively, and are therefore rejected under similar rationale.  

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over LIM et al., (“Lim,” US 2017 /0339128) in view of Berg et al. (“Berg,” US 2012/0042087), Kalechstain et al. (US 10565648), Johnson (US 2017/009142) and Vincent et al. (“Vincent,” US 2017/0149771).

Regarding claim 6: Lim in view of Berg, Kalechstain and Johnson discloses the non-transitory machine-readable medium as in claim 4. 
Lim in view of Berg, Kalechstain and Johnson does not explicitly disclose providing a user interface on the newly pairable companion device to identify the wearable device or the one more additional wearable devices, the user interface including an option to start migration of the wearable device or one or more additional wearable devices.
However, Vincent discloses providing a user interface on the newly pairable companion device to identify the wearable device or the one more additional wearable devices, the user interface including an option to start migration of the wearable device or one or more additional wearable devices (Vincent: ¶0007 an automated pairing-eligible device discovery authentication system automatically discovers pairing-eligible devices associated with a network resource, and generates a list of the pairing-eligible devices, which is presented to a user on the computing device. The user in enabled to select a pairing-eligible device from the list as a secondary device on which to perform authentication and verify the user's identity; ¶0025 display the list of pairing-eligible devices 104 from which the user 114 is enabled to select as a secondary device on which the user 114 can verify his or her identity).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Vincent with the system/method of Lim, Berg, Kalechstain and Johnson to include providing a user interface on the newly pairable companion device to identify the wearable device or the one more additional wearable devices, the user interface including an option to start migration of the wearable device or one or more additional wearable devices.
One would have been motivated to an automated pairing-eligible device discovery authentication system automatically discovers pairing-eligible devices associated with a network resource, and generates a list of the pairing-eligible devices, which is presented to a user on the computing device enabling to select a pairing-eligible device from the list as a secondary device on which to perform authentication (Vincent: ¶0007).

Regarding claim 7: Lim in view of Berg, Kalechstain, Johnson and Vincent discloses the non-transitory machine-readable medium as in claim 6.
Lim further discloses wherein the wearable device or the one or more additional wearable devices is an electronic watch device and the newly pairable companion device or the previously paired companion device is a smartphone device (Lim: fig. 14).



Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over LIM et al., (“Lim,” US 2017 /0339128) in view of Appenzeller et al. (“Appenzeller,” US 2006/0010324), Berg et al. (“Berg,” US 2012/0042087) and Kalechstain et al. (US 10565648).

Regarding claim 8: Lim discloses a method performed by an electronic watch device, the method comprising:
broadcasting, by the wearable electronic device, a wireless advertisement, wherein the wireless advertisement is broadcast without a name using an identification (ID) key (Lim: ¶0177 the advertising device performs an advertising procedure to perform undirected broadcast to devices within a region; ¶0178 the undirected broadcast is advertising toward all the devices, rather than broadcast toward a specific device, and all the devices may scan advertising to make an additional information [i.e., identification key] request or a connection request);
receiving a validation indication from a newly pairable companion device (Lim: ¶0328 after checking the random code transmitted through a write request message, the second device 400 transmits a write response message to the first device 300; ¶0329 the second device 300 outputs information corresponding (or mapped to) the random code obtained from the first device 300, S9060); and
wherein the migration key was received from a previously paired companion device and is indicative of a previous validation of trust for a pairing between the wearable electronic device and the previously paired companion device (Lim: ¶0311 a first device 300 and a second device 400 [i.e., wearable device] discover each other through the discovery procedure [] and stay in a pairing mode for conducting authentication; ¶0314 the first 300 and the second device 400 may obtain capability information of counterpart devices through the link layer connection established before conducting an authentication procedure (pairing exchange feature procedure); ¶0322 the first device generates a random code [i.e., migration key] for authentication; ¶0324 the first device 300 [] performs a random code exchange procedure to transmit the generated random code to the second device 400).
Lim does not explicitly disclose sending an encrypted message to the newly pairable companion device, the encrypted message determined from a message encrypted based on a first derived key, the encrypted message including a random number and the first derived key derived based on a migration key; receiving an encrypted message based on a second derived key from the newly pairable companion device, the encrypted message including the random number, wherein the second derived key is different than the first derived key and is derived based on the migration key; decrypting the encrypted message and validating the random number received from the newly pairable companion device and in response to validating the random number, establishing an encrypted connection with the newly pairable companion device.
However, Appenzeller discloses sending an encrypted message to the newly pairable companion device, the encrypted message determined from a message encrypted based on a first derived key, the encrypted message including a random number and the first derived key derived based on a migration key (Appenzeller: ¶0138 at step 102, sender S sends the encrypted message to recipient R [...] the sender may send both the ciphertext produced at step 100 and the value of N as part of the encrypted message or may provide the ciphertext and N in separate associated transmissions); 
receiving an encrypted message based on a second derived key from the newly pairable companion device, the encrypted message including the random number, wherein the second derived key is different than the first derived key and is derived based on the migration key (Appenzeller: ¶0140 at step 104, recipient R receives the encrypted message including the unencrypted value of N and the ciphertext; ¶0053 different keys can be derived [...] so derived keys may be produced that are unique for each recipient);
decrypting the encrypted message and validating the random number received from the newly pairable companion device (Appenzeller: ¶0037 once the key has been obtained by the recipient, a decryption engine such as decryption engine 34 may be used to decrypt the message and access its contents); and
in response to validating the random number, establishing an encrypted connection with the newly pairable companion device (Appenzeller: ¶0044 information may be conveyed securely over a secure communications path such as a communications path that uses the secure sockets layer protocol (SSL) [...] information may be conveyed securely by encrypting the information (e.g., in a message) before sending it over an insecure (or secure) link).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Appenzeller with the system/method of Lim to include sending an encrypted message to the newly pairable companion device and the encrypted message including a random number and the first derived key derived based on a migration key.
One would have been motivated to establish secure communication channel between sender and recipient (Appenzeller: ¶0009).
Lim in view of Appenzeller does not explicitly disclose receiving the migration key from a backup storage associated with a previously paired companion device and migrating the pairing of the wearable electronic device from the previously paired companion device to the newly pairable companion device via the encrypted connection by transmitting settings and pairings of the wearable electronic device to the newly pairable companion device.
However, Berg discloses receiving a migration key from a backup storage associated with a previously paired companion device (Berg: ¶0044 the link key 125 may be communicated to the connectivity application 116 by, for example, link logic 118. The link logic 118 may retrieves the link key 125 (and other information for establishing and using the link to the second computing device 20) from the pairing information store 120); and
migrating the pairing of the wearable electronic device from the previously paired companion device to the newly pairable companion device via the encrypted connection by transmitting settings and pairings of the wearable electronic device to the newly pairable companion device (Berg: ¶0040 when the two devices are paired, the computing device 10 can enter into a data sharing mode with the second computing device in order to send and/or receive data; ¶0046 when pairing occurs, the communications between the devices may be bi-directional; ¶0035 the pairing service 110 includes link logic 118 [...] the link logic 118 receives credential information 121 that is transmitted from the second device 20. The credential information 121 includes (i) name 127 of the second device, (ii) location 129 of the second device).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Berg with the system/method of Lim and Appenzeller to include migrating the pairing of the wearable device includes moving settings and pairing data of the wearable device to the newly pairable companion.
One would have been motivated to enable devices to establish a secure and persistent pairing with one another across a wireless, radio-frequency communication medium, using credential information that is exchanged (Berg: ¶0020).
Lim in view of Appenzeller and Berg does not explicitly disclose irrespective of a connectivity state of the previously paired companion device.
However, Kalechstain discloses irrespective of a connectivity state of the previously paired companion device (Kalechstain: col. 5 lines 9-13 if the user acquires a new mobile device, the user may de-synchronize the smart watch from the former mobile device, download the mobile application to the new mobile device, and synchronize the smart watch with the new mobile device).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kalechstain with the system/method of Lim, Appenzeller and Berg to include irrespective of a connectivity state of the previously paired companion device.
One would have been motivated to synchronizing the wearable computing device with the mobile computing device (Kalechstain: col. 2 lines 19-20).
Regarding claim 9: Lim in view of Appenzeller, Berg and Kalechstain discloses the method of claim 8.
Lim further discloses wherein the migration key automatically establishes a validation of trust between the wearable electronic device and the newly pairable companion device without requiring additional interface input to validate the wearable electronic device relative to the newly pairable companion device (Lim: ¶0367 device 1 transmits the generated random code to the device 2 and establishes a connection by performing the authentication procedure; ¶0330 for example, in case the second device 400 is equipped with an LED and only one button, and the information corresponding to the random code transmitted from the first device 300 indicates one blink of the LED, the second device 400 blinks the LED once).
Berg further discloses the validation based on a prior validation performed between the wearable electronic device and a the previously paired companion device (Berg: ¶0044 the pairing information data store 120 maintains a list of known devices 131 (e.g. devices that have previously been paired with computing device 10)).
The motivation is the same that of claim 8 above.

Claims 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over LIM et al., (“Lim,” US 2017 /0339128) in view of Appenzeller et al. (“Appenzeller,” US 2006/0010324), Berg et al. (“Berg,” US 2012/0042087), Kalechstain et al. (US 10565648) and Wang (US 2017 /0185052).

Regarding claim 10: Lim in view of Appenzeller, Berg and Kalechstain discloses the method of claim 8.
Lim in view of Appenzeller, Berg and Kalechstain does not explicitly disclose wherein the first derived key and the second derived key are derived from a previous time stamp, current time stamp, or next time stamp used to decrypt encrypted messages including the random number.
However, Wang discloses wherein the first derived key and the second derived key are derived from a previous time stamp, current time stamp, or next time stamp used to decrypt encrypted messages including the random number (Wang: ¶0080 the transfer device receives a communication message at 9:29 Mar. 31, 2015. Assuming that duration of the first time period is 5 minutes, in this case, the first time period obtained through calculation is 9:24 Mar. 31, 2015 to 9:29 Mar. 31, 2015. If the transfer device receives, at 9:28 Mar. 31, 2015, a first historical message sent by the wearable device; ¶0082 the transfer device receives a communication message at 9:29 Mar. 31, 2015. Assuming that duration of the second time period is 5 minutes, in this case, the second time period obtained through calculation is 9:24 Mar. 31, 2015 to 9:29 Mar. 31, 2015. If the transfer device has sent a second historical message to the wearable device at 9:28 Mar. 31, 2015, because a sending moment of the second historical message is within the second time period).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Wang with the system/method of Lim, Appenzeller, Berg and Kalechstain to include the first derived key and the second derived key are derived from a previous time stamp, current time stamp, or next time stamp used to decrypt encrypted messages including the random number.
One would have been motivated to determine that the received paired key is the same as the set paired key, the transfer device establishes a Bluetooth connection to the wearable device, thereby ensuring security of a communication process (Wang: ¶0061).

Regarding claim 11: Lim in view of Appenzeller, Berg and Kalechstain and Wang discloses the method of claim 10.
Wang further discloses wherein migrating the pairing of the wearable electronic device to the newly pairable companion device occurs without data loss on the wearable electronic device and the wearable electronic device is an electronic watch device (Wang: ¶0061 when determining that the received paired key is the same as the set paired key, the transfer device establishes a Bluetooth connection to the wearable device, thereby ensuring security of a communication process; ¶0042 the wearable device 120 may be a smart band, a smart watch, smart glasses, a smart belt, a smart ring, or the like).
The motivation is the same that of claim 10 above.

Regarding claim 13: Lim in view of Appenzeller, Berg and Kalechstain discloses the method of claim 8.
Lim in view of Appenzeller, Berg and Kalechstain does not explicitly disclose wherein the validation indication received from the newly pairable companion device is a request to read wireless protocol characteristics of the wearable electronic device and initiating migration of the pairing without unlocking the wearable electronic device.
However, Wang discloses wherein the validation indication received from the newly pairable companion device is a request to read wireless protocol characteristics of the wearable electronic device (Wang: ¶0043 when the communication module is a Bluetooth module [...] establishes a Bluetooth-based communication connection [...] using the Bluetooth module; and when the communication module is a WiFi (Wireless Fidelity) module [...] establishes a WiFi-based communication connection [...] using the WiFi module); and
initiating migration of the pairing without unlocking the wearable electronic device (Wang: ¶0078 when the transfer device is disposed with a control switch, when detecting that the transfer device is in a lock screen status).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Wang with the system/method of Lim, Appenzeller, Berg and Kalechstain to include validation indication received from the newly pairable companion device is a request to read wireless protocol characteristics of the wearable electronic device.
One would have been motivated to determine that the received paired key is the same as the set paired key, the transfer device establishes a Bluetooth connection to the wearable device, thereby ensuring security of a communication process (Wang: ¶0061).




Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over LIM et al., (“Lim,” US 2017 /0339128) in view of Appenzeller et al. (“Appenzeller,” US 2006/0010324), Berg et al. (“Berg,” US 2012/0042087), Kalechstain et al. (US 10565648) and Shah et al. (“Shah,” US 2012/0328096).

Regarding claim 12: Lim in view of Appenzeller, Kalechstain and Berg discloses the method of claim 8.
Lim in view of Appenzeller, Berg and Kalechstain does not explicitly disclose generating an out-of-band (OOB) key package including a OOB key and the random number and sending the encrypted message including the OOB key package in a payload of the encrypted message.
However, Shah discloses generating an out-of-band (OOB) key package including a OOB key and the random number (Shah: ¶0024 at a block 206, two-way authentication between the two devices is performed using a one-way out-of-band (OOB) channel (e.g., OOB channel 118); 0029 at a block 404, Device A creates a Challenge A (MA=EnHKeyA(NA,PubA)) [...] Device A generates a public and private key pair (Pub A and PvtA) [...] device A generates a random number NA, appends its public key Pub A and encodes the resulting value using DHKeyA. The resultant value is MA (i.e., Challenge A));
sending the encrypted message including the OOB key package in a payload of the encrypted message (Shah: ¶0037 in a block 414, Device A encrypts Challenge B (i.e., NB) and transmits it to Device B over the wireless channel); and
establishing the encrypted connection with the newly pairable companion device using OOB key (Shah: ¶0024 at a block 206, two-way authentication between the two devices is performed using a one-way out-of-band (OOB) channel (e.g., OOB channel 118) [...] at a block 212, using the data exchanged at operations 204 and 206, both devices may generate identical symmetric encryption keys to encrypt any communication between them from that point onwards).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Shah with the system/method of Lim, Appenzeller, Berg and Kalechstain to include generating an out-of-band (OOB) key package including a OOB key and the random number and sending the encrypted message including the OOB key package in a payload of the encrypted message.
One would have been motivated to provide techniques for two-way authentication between two communication endpoints (e.g., two devices) using a one-way out-of-band (OOB) channel. Both communication endpoints may be securely authenticated as long as the one-way OOB channel is tamper-proof (Shah: ¶0012).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over LIM et al., (“Lim,” US 2017 /0339128) in view of Appenzeller et al. (“Appenzeller,” US 2006/0010324), Berg et al. (“Berg,” US 2012/0042087), Kalechstain et al. (US 10565648) and Vincent et al. (“Vincent,” US 2017/0149771).

Regarding claim 14: Lim in view of Appenzeller, Berg and Kalechstain discloses the method of claim 8.
 Lim in view of Appenzeller, Berg and Kalechstain does not explicitly disclose providing a user interface on the wearable electronic device indicating detection by the newly pairable companion device, wherein the user interface includes an option to initiate migration.
However, Vincent discloses providing a user interface on the wearable electronic device indicating detection by the newly pairable companion device, wherein the user interface includes an option to initiate migration (Vincent: ¶0007 an automated pairing-eligible device discovery authentication system automatically discovers pairing-eligible devices associated with a network resource, and generates a list of the pairing-eligible devices, which is presented to a user on the computing device. The user in enabled to select a pairing-eligible device from the list as a secondary device on which to perform authentication and verify the user's identity; ¶0025 display the list of pairing-eligible devices 104 from which the user 114 is enabled to select as a secondary device on which the user 114 can verify his or her identity).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Vincent with the system/method of Lim, Appenzeller, Berg and Kalechstain to include providing a user interface on the wearable electronic device indicating detection by the newly pairable companion device, wherein the user interface includes an option to initiate migration.
One would have been motivated to an automated pairing-eligible device discovery authentication system automatically discovers pairing-eligible devices associated with a network resource, and generates a list of the pairing-eligible devices, which is presented to a user on the computing device enabling to select a pairing-eligible device from the list as a secondary device on which to perform authentication (Vincent: ¶0007).


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fahimeh Mohammadi whose telephone number is (571)270-7857. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 5712705002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHIMEH MOHAMMADI/ Examiner, Art Unit 2439      



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439